DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 11/7/2019. Claims 1-18 are currently pending. Claims 1-18 have been amended in a preliminary amendment.

Drawings
The drawings are objected to because the lines in the drawings are light and fuzzy. Lines in the drawings should be solid, dark, and continuous. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a pneumatic drive” recited in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Regarding claim 1, the limitation “in an elevated position it is suitable for taking over a filled open-mouth bag from an adjacent conveyor device” is vague and indefinite it is not clear what element “it” is referring to. Presuming that “it” is referring to the lifting device, it is also not clear what it means for a lifting device to be suitable for “taking over” a bag. What does it mean for a device to take over a bag? In order to further prosecution, the limitation has been interpreted to recite “in an elevated position the lifting device is suitable for receiving a filled open-mouth bag from an adjacent conveyor device.” Claims 2-13 are rejected based on their 
	Regarding claim 1, the limitation “a pressure plug that can be lowered from above is comprised which” is vague and indefinite because the phrase “is comprised which” is not understood in the context of the claim and appears to be a grammatical mistake. In order to further prosecution, the limitation has been interpreted to recite “a pressure plug that can be lowered from above which.”
	Regarding claim 2, the limitation “one container travel” is vague and indefinite because the meaning of “one container travel” is not clear. From the context of the claim it appears to be a distance. In order to further prosecution, the limitation has been interpreted to be a distance that is traveled within a container. All further instances in the claims of the limitation “one container travel” are similarly indefinite and have been interpreted in the same manner.
	Regarding claim 12, the limitation “an open-mouth bag is pushed out” is vague and indefinite because it is not clear from where the bag is “pushed out” in order to further prosecution, the limitation has been interpreted to mean that the bag is pushed out from anywhere.
	Regarding claim 12, the limitation “in particular if an open-mouth bag is jammed during pushing out” is indefinite because it is not clear if the limitation following the phrase “in particular” is a part of the claimed invention. In order to further prosecution, the limitation has been interpreted not be a part of the claimed invention.
	Regarding claim 13, the limitation “in particular be connected with a vacuum device” is indefinite because it is not clear if the limitation following the phrase “in particular” are a part 
	Regarding claim 15, the limitation “bulk materials” in line 2 is indefinite because it is not clear if the limitation is referring to new bulk materials or the bulk materials recited in line 1. In order to further prosecution, the limitation has been interpreted to be referring to the bulk materials recited in line 1. Claims 16-18 are rejected based on their dependency from claim 15.
	Regarding claim 15, the limitation “the bulk material” in line 9 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “the bulk materials.”
	Regarding claim 16, the limitation “a ramming or jolting compaction is carried out from beneath” is indefinite because it is not clear what is being compacted, what is doing the compacting, or beneath what the compaction is being carried out. In this case, the limitation has been interpreted to mean that an element underneath the bulk materials participates in the compacting of the bulk materials.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rewitzer (DE 4002219 A1).
	Regarding claim 1, Rewitzer discloses a compaction station (Fig. 2) with at least one compacting device for compacting open-mouth bags (20 – Fig. 2) filled with bulk materials (20b – Fig. 2) comprising: a container (32 – Fig. 3) with a tubular inner wall (the inner wall of 32 – Fig. 3) and a take-up space (the interior of 32 – Fig. 3) for taking up a filled open-mouth bag, and a support unit (28 – Fig. 2) on a height-displaceable lifting device (the rod of 30 – Fig. 2); the support unit is supported from beneath in a lowered position (the position of 28 in Fig. 4) of the lifting device (see Fig. 4); in an elevated position (the position of 28 in Fig. 2) the lifting device is suitable for taking over a filled open-mouth bag from an adjacent conveyor device (see Fig. 2); and a pressure plug (24 – Fig. 2) that can be lowered from above which, in a lowered position (the position of 24 in Fig. 4) acts on the bulk material from above (see Fig. 4), and in an elevated position (the position of 24 in Fig. 2), allows a filled-open mouth bag to be received from an adjacent conveyor device (see Fig. 2, 24 is fully capable of allowing an open bag to be received from a conveyor).


	Claim 2, the container (2 – Fig. 2) can be periodically lifted and lowered by one container travel by way of a compaction transmission (30 – Fig. 2).

	Claim 3, the container travel is less than one fifth of the length of the container. In this case, the support unit is capable of being actuated to any height. For a small bag, the container travel would be less than one fifth of the length of the container.

	Claim 4, the container travel is less than 50 mm. As for claim 3, for very small bags, the container travel would be less than 50 mm.

	Claim 6, the pressure plug (24 – Fig. 2) is driven by means of a pneumatic drive (26 – Fig. 2).

	Claim 11, the support unit (28 – Fig. 2) can be lifted by means of a short stroke device (30 – Fig. 2).

	Claim 12, as an open-mouth bag is pushed out, a short stroke device (30 – Fig. 2) can be activated to facilitate the pushing out (see Figs. 6 and 7).

	Claim 15, a method for compacting bulk materials (20b – Fig. 2) in an open-mouth bag (20 – Fig. 2) filled with the bulk materials, wherein a filled open-mouth back is placed on a (28 – Fig. 2); wherein the support unit on which the filled open-mouth bag is placed is lowered in a tubular receiving space (the interior of 32 – Fig. 3) of a container (32 – Fig. 3) far enough for the product level to be located within the tubular receiving space of the container (see Figs. 3 and 4); and that the support unit is supported from beneath (see Fig. 3); wherein a pressure plug (24 – Fig. 2) is inserted from above in the open end of the open-mouth bag and acts on the bulk material from above while the support unit presses against the bag bottom from beneath (see Fig. 4).

	Claim 16, a ramming or jolting compaction is carried out from beneath (see Fig. 4, 28 supports 20 as 24 performs a ramming compaction of 20b).

	Claim 17, that a short stroke device (30 – Fig. 2) is activated from beneath (see Figs. 6 and 7).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carruthers (US 2630390).
	Regarding claim 14, Carruthers discloses a compaction station (the right half of Fig. 1) comprising: at least two compacting devices (each of 36 and 37 – Fig. 1) for compacting opening mouth bags filled with bulk material (see Fig. 1); wherein the compacting devices are disposed in series (see Fig. 1) and connected with one another by means of a conveyor device (the assembly of each 23 and 28 – Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rewitzer (DE 4002219 A1) in view of Alack (US 4182386).
	Regarding claim 7, Rewitzer discloses essentially all of the elements of the claimed invention in claim 1.
	However, Rewitzer does not expressly disclose a dust removal system.
	Alack teaches a dust removal system (the assembly of 89 and 101 – Fig. 1) attached to a container (5 – Fig. 1) in order to expose personnel to a minimum of dust (col. 2, lines 20-23) and thereby improve the health of the personnel.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the compaction station of Rewitzer by attaching a dust removal system to the container as suggested by Alack in order to expose personnel to a minimum of dust and thereby improve the health of the personnel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rewitzer (DE 4002219 A1) in view of Hoffmann (DE 2848505).
Regarding claim 8, Rewitzer discloses essentially all of the elements of the claimed invention in claim 1.
	However, Rewitzer does not disclose that a top section of the container is funnel-shaped.
	Hoffmann discloses a compaction station comprising a container (24 – Fig. 3) wherein a top section of the container is funnel-shaped (at 64, see Fig. 3). One of ordinary skill in the art, upon reading the teaching of Hoffmann would have recognized a top section with a funnel-shape would reduce the probability that a bag is caught on the edge of the container.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the container of Rewitzer to have a top section that is funnel-shaped in order to reduce the probability that the bag is caught on the edge of the container.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rewitzer (DE 4002219 A1) in view of Hoffmann (DE 2848505) and Elliott (US 5694742).
	Regarding claim 9, Rewitzer, as modified by Hoffmann, teaches essentially all of the elements of the claimed invention in claim 8.
	However, Rewitzer, as modified by Hoffmann, does not expressly teach a slider.
	Elliott teaches a slider (28 – Fig. 10) associated with a compacting device (22 – Fig. 1) with which compacted materials can be laterally pushed (see Figs. 10 and 11) from a support unit (42a – Fig. 10) to a device in order to automate the expulsion of compacted materials.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rewitzer (DE 4002219 A1) in view of Dworak (US 5549144).
	Regarding claim 13, Rewitzer discloses essentially all of the elements of the claimed invention in claim 1.
	However, Rewitzer does not disclose that the pressure plug is provided with a vacuum suction device.
	Dworak teaches a pressure plug (78 – Fig. 1) provided with a vacuum suction device (30, 32 – Fig. 1). One of ordinary skill in the art, upon reading the teaching of Dworak, would have recognized that removing air from bulk materials as the bulk materials are being compacted by the pressure plug would allow for a tighter packing of the bulk materials thereby providing a more efficient packaging.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the pressure plug of .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rewitzer (DE 4002219 A1) in view of Smith (WO 9717257).
	Regarding claim 18, Rewitzer discloses essentially all of the elements of the claimed invention in claim 15.
	However, Rewitzer does not disclose that vibrating against the container is carried out from beneath.
	Smith teaches a method of compacting bags comprising the step of vibrating against a container (11, 12, 13 – Fig. 1) from beneath (pg. 5, lines 11-21) in order to settle the contents of the carton (pg. 5, lines 20-21).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Rewitzer to include the step of vibrating against the container as taught by Smith in order to settle the contents of the container. Note that the language “to facilitate pushing out the open-mouth bag” is a recitation of intended use. In this case, the bag of Rewitzer can be pushed out of something when the container is being vibrated as taught by Smith.


Allowable Subject Matter
Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/3/2021